DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The preamble of claim 17 begins with "A computer-readable storage medium comprising computer-executable instructions".  However, the specification does not have clear definition for CRM, based on the broadest interpretation, a computer-readable storage medium may include a propagation signal that is non-statutory subject matter.  Claims 18-20 are rejected for being the same medium.   

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
when executed by a processor, cause the processor to perform operations”, however when it’s not executed by the processor, it’s unclear that whether or not the operations still include the steps as part of the limitations, thus removing the phrase “when” is suggested.  Claims 18-20 are rejected for depend from claim 17.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. “Deng” (US Pub 2019/0104549 A1) in view of Tang (US Pub 2020/0037258 A1).
For claim 1, Deng discloses (Abstract) a method comprising: 
detecting a plurality of beams in a downlink transmission to a user equipment ([0153], [0204], [0217]); 
selecting a given one of the beams based on one or more downlink measurements ([0223], [0239], [0240], [0243]-[0245], [0273], [0279]); 
calculating a downlink path loss based on a selected beam ([0256], [0295], [0296]); 
estimating an uplink path loss based on the downlink path loss ([0256]); and 
determining an initial transmit power for the user equipment initial uplink transmission using a physical random access channel based on the estimated uplink 
Deng does not explicitly mention calculating a downlink path loss based on the selected downlink beam.  
In the same field of endeavor, Tang discloses (Abstract, [0005], [0006]) uplink power control based on a target downlink signal, performing downlink beam measurements (i.e. measure received signal strength) prior to selection of the target downlink signal, and calculating downlink path loss based on the selected target downlink signal (figure 1, [0058], [0060]: the M candidate downlink signals may be multiple downlink signals…SSs in multiple SS blocks transmitted at locations; [0061]-[0065], [0070], [0071]). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tang into the art of Deng as to preselect the best beam based on the measurements, then calculating the downlink path loss of the selected/best beam to reduce calculation process.  
For claim 2, Deng in combination with Tang substantially teaches the limitation in claim 1, Deng discloses wherein detecting the plurality of beams in the downlink transmission comprises performing a beam sweeping operation ([0153], [0160], [0243], [0244]). 
For claim 3, Deng in combination with Tang substantially teaches the limitation in claim 2, Deng discloses wherein the user equipment is at one of an idle state or an inactive state prior to performing the beam sweeping operation ([0158]).   

For claim 4, Deng in combination with Tang substantially teaches the limitation in claim 1, Deng discloses wherein the one or more downlink measurements comprise a synchronization error measurement, a received signal strength indicator (RSSI) measurement, and a reference signal received power (RSRP) measurement ([0273]). 
For claim 5, Deng in combination with Tang substantially teaches the limitation in claim 1, Deng discloses wherein the downlink path loss of the selected beam is calculated based at least on a reference signal received power of the selected beam and a transmit power of the reference signal ([0256], [0295]). 
For claim 6, Deng in combination with Tang substantially teaches the limitation in claim 5, Deng discloses wherein the transmit power of the reference signal is determined based on system information carried on a physical broadcast channel ([0295]: transmit power that may be conveyed in system broadcast signaling).  
For claim 7, Deng in combination with Tang substantially teaches the limitation in claim 5, Deng discloses wherein the transmit power of the reference signal is determined based on a configuration or a signal from a higher layer ([0148], [0159], [0295]: transmit power that may be conveyed in system broadcast signaling).  
For claim 8, Deng in combination with Tang substantially teaches the limitation in claim 1, Deng discloses further comprising transmitting at least one beam in an uplink transmission based on the determined initial transmit power ([0258], [0293], [0296]). 
For claim 9, see response to claim 1, Deng further discloses a user equipment comprising a processor and a memory, the memory storing computer-executable 
For claim 10, since it is the equipment claim of claim 2 and has the similar limitation, so it’s rejected under the same basis as claim 2 set forth above.  
For claim 11, since it is the equipment claim of claim 3 and has the similar limitation, so it’s rejected under the same basis as claim 3 set forth above.  
For claim 12, since it is the equipment claim of claim 4 and has the similar limitation, so it’s rejected under the same basis as claim 4 set forth above.  
For claim 13, since it is the equipment claim of claim 5 and has the similar limitation, so it’s rejected under the same basis as claim 5 set forth above.  
For claim 14, since it is the equipment claim of claim 6 and has the similar limitation, so it’s rejected under the same basis as claim 6 set forth above.  
For claim 15, since it is the equipment claim of claim 7 and has the similar limitation, so it’s rejected under the same basis as claim 7 set forth above.  
For claim 16, since it is the equipment claim of claim 8 and has the similar limitation, so it’s rejected under the same basis as claim 8 set forth above.  
For claim 17, see response to claim 1, Deng further discloses a computer-readable storage medium comprising computer-executable instructions which, when executed by a processor, cause the processor to perform operations ([0050], [0051], [0365]). 
For claim 18, since it is the computer-readable storage medium claim of claim 2 and has the similar limitation, so it’s rejected under the same basis as claim 2 set forth above.  

For claim 20, since it is the computer-readable storage medium claim of claim 5 and has the similar limitation, so it’s rejected under the same basis as claim 5 set forth above.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
September 13, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643